       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 1 of 77 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                      Civil Action No. ________________
                          Plaintiff,
                                                      COMPLAINT FOR
       v.                                             PATENT INFRINGEMENT
APOTEX INC.,
                                                      (Filed Electronically)
                          Defendant.


       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendant Apotex Inc. (“Defendant” or “Apotex Inc.”), alleges as follows:

                                       Nature of the Action

         1.      This is an action for patent infringement under the patent laws of the United

 States, 35 U.S.C. §100, et seq., arising from Apotex Inc.’s filing of Abbreviated New Drug

 Application (“ANDA”) No. 210164 (“Apotex’s ANDA”), with the United States Food and

 Drug Administration (“FDA”) seeking approval to commercially market generic versions of

 Celgene’s 1 mg, 2 mg, 3 mg, and 4 mg POMALYST® drug products (“Apotex’s ANDA

 Products”) prior to the expiration of United States Patent Nos. 10,093,647 (the “’647 patent”),

 10,093,648 (the “’648 patent”), and 10,093,649 (the “’649 patent”) (collectively, “the patents-

 in-suit”) owned by Celgene.
      Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 2 of 77 PageID: 2



                                          The Parties

       2.       Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.       On information and belief, Defendant Apotex Inc. is a corporation organized

and existing under the laws of Canada, having a principal place of business at 150 Signet Drive,

Toronto, Ontario M9L 1T9, Canada.

                                      The Patents-in-Suit

       4.       On October 9, 2018, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’647 patent, entitled, “Crystalline 4-amino-2-(2,6-dioxopiperidine-

3-yl)isoindoline-1,3-dione dihydrate, compositions and methods of use thereof,” to Celgene as

assignee of the inventor Jerry Lee Atwood. A copy of the ’647 patent is attached hereto as

Exhibit A.

       5.       On October 9, 2018, the USPTO duly and lawfully issued the ’648 patent,

entitled, “Crystalline 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione hemihydrate,

compositions and methods of use thereof,” to Celgene as assignee of the inventor Jerry Lee

Atwood. A copy of the ’648 patent is attached hereto as Exhibit B.

       6.       On October 9, 2018, the USPTO duly and lawfully issued the ’649 patent,

entitled, “Crystalline 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione monohydrate,

compositions and methods of use thereof,” to Celgene as assignee of the inventor Jerry Lee

Atwood. A copy of the ’649 patent is attached hereto as Exhibit C.


                                              -2-
      Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 3 of 77 PageID: 3



                                  The Pomalyst® Drug Product

       7.        Celgene holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

pomalidomide capsules (NDA No. 204026), which it sells under the trade name POMALYST®.

POMALYST® is an FDA-approved medication used for the treatment of multiple myeloma.

       8.        The claims of the patents-in-suit cover, inter alia, solid forms of pomalidomide.

                                     Jurisdiction and Venue

       9.        This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       10.       On information and belief, Apotex Inc. is in the business of, among other things,

manufacturing, marketing, importing, offering for sale, and selling pharmaceutical products,

including generic drug products, throughout the United States, including in this Judicial District.

On information and belief, this Judicial District will be a destination for the generic drug

products described in Apotex’s ANDA. On information and belief, Apotex Inc. prepares and/or

aids in the preparation and submission of ANDAs to the FDA.

       11.       This Court also has personal jurisdiction over Apotex Inc. because Apotex Inc.

has purposefully availed itself of the rights and benefits of New Jersey law by engaging in

systematic and continuous contacts with the State of New Jersey. On information and belief,

Apotex Inc. regularly and continuously transacts business within New Jersey, including by

making pharmaceutical products for sale in New Jersey and selling pharmaceutical products in

New Jersey. On information and belief, Apotex Inc. derives substantial revenue from the sale of

those products in New Jersey and has availed itself of the privilege of conducting business within

New Jersey. On information and belief, Apotex Inc. derives substantial revenue from selling

generic pharmaceutical products throughout the United States, including in this Judicial District.


                                                -3-
       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 4 of 77 PageID: 4



        12.      This Court has personal jurisdiction over Apotex Inc. because, inter alia, it:

(1) has purposefully availed itself of the privilege of doing business in New Jersey, including

directly or indirectly through its subsidiary, agent, and/or alter ego, Apotex Corp., a company

registered with the State of New Jersey as a drug wholesaler under Registration No. 5003192;

and (2) maintains extensive and systematic contacts with the State of New Jersey, including the

marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey, including

through, directly or indirectly, Apotex Corp. This Judicial District is a likely destination for the

generic drug products described in Apotex’s ANDA.

        13.      On information and belief, Apotex Corp. acts at the direction and for the benefit

of Apotex Inc., and is controlled and/or dominated by Apotex Inc.

        14.      This Court has personal jurisdiction over Apotex Inc. by virtue of, inter alia, its

systematic and continuous contacts with the State of New Jersey. On information and belief,

Apotex Inc. purposefully has conducted and continues to conduct business in this Judicial

District.

        15.      This Court also has personal jurisdiction over Apotex Inc. because, inter alia, it

has committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of

that infringement to Celgene in the State of New Jersey. On information and belief, Apotex Inc.

intends a future course of conduct that includes acts of patent infringement in New Jersey. These

acts have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey

and in this Judicial District. For example, on information and belief, Apotex Inc. will work alone

or in concert with Apotex Corp. and/or other subsidiaries towards the regulatory approval,

manufacturing, use, importation, marketing, offer for sale, sale, and distribution of generic




                                                -4-
       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 5 of 77 PageID: 5



pharmaceutical products, including Apotex’s ANDA Products, throughout the United States,

including in New Jersey and in this Judicial District, prior to the expiration of the patents-in-suit.

       16.       On information and belief, Apotex Inc. has previously invoked, stipulated,

and/or consented to personal jurisdiction in this Judicial District in numerous prior patent cases.

       17.       Apotex Inc. has previously been sued in this Judicial District and has availed

itself of New Jersey courts through the assertion of counterclaims in suits brought in New Jersey,

and has not challenged personal jurisdiction. See, e.g., Celgene Corporation v. Apotex Inc., Civil

Action No. 18-16395 (ES)(MAH) (D.N.J.); Celgene Corporation v. Hetero Labs Limited, et al.,

Civil Action No. 17-3387 (ES)(MAH) (D.N.J.); Mitsubishi Tanabe Pharma Corporation, et al.

v. Apotex Inc., et al., Civil Action No. 17-5278 (PGS)(DEA) (D.N.J.); AstraZeneca AB, et al. v.

Apotex Corp., et al., Civil Action No. 15-8492 (FLW)(DEA) (D.N.J.); Bausch & Lomb Inc., et

al. v. Apotex Inc., et al., Civil Action No. 15-3879 (NLH)(JS) (D.N.J.); Novartis Pharm. Corp. v.

Apotex Inc., et al., Civil Action No. 15-3634 (SDW)(LDW) (D.N.J.); Merck Sharp & Dohme

Corp. v. Apotex Inc., et al., Civil Action No. 15-2384 (PGS)(TJB) (D.N.J.).

       18.       Apotex Inc. has further availed itself of the jurisdiction of this Court by

initiating litigation in this Judicial District. See, e.g., Apotex Inc. v. Shire LLC, Civil Action No.

08-3598 (SRC)(MAS) (D.N.J.); Apotex Inc., et al. v. Pharmaceutical Resources, Inc., Civil

Action No. 06-1153 (JLL)(MF) (D.N.J.).

       19.       In the alternative, this Court has personal jurisdiction over Apotex Inc. because

the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as: (a) Celgene’s claims

arise under federal law; (b) Apotex Inc. is a foreign defendant not subject to general personal

jurisdiction in the courts of any state; and (c) Apotex Inc. has sufficient contacts with the United

States as a whole, including, but not limited to, preparing and submitting ANDAs to the FDA




                                                 -5-
       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 6 of 77 PageID: 6



and/or manufacturing, importing, offering to sell, and/or selling pharmaceutical products that are

distributed throughout the United States, such that this Court’s exercise of jurisdiction over

Apotex Inc. satisfies due process.

       20.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                  Acts Giving Rise To This Suit

       21.       Pursuant to Section 505 of the FFDCA, Apotex Inc. filed Apotex’s ANDA

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation into the United States of pomalidomide capsules 1 mg, 2 mg, 3 mg, and 4 mg, before

the patents-in-suit expire.

       22.       On information and belief, following FDA approval of Apotex’s ANDA,

Apotex Inc. will make, use, offer for sale, or sell Apotex’s ANDA Products throughout the

United States, or import such generic products into the United States.

       23.       On information and belief, in connection with the filing of its ANDA as

described above, Apotex Inc. provided written certifications to the FDA pursuant to Section 505

of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Apotex Inc.’s Paragraph IV Certifications”),

alleging, inter alia, that the claims of United States Patent Nos. 6,315,720 (“’720 patent”),

6,561,977 (“’977 patent”), 6,755,784 (“’784 patent”), 8,198,262 (“’262 patent”), 8,315,886

(“’886 patent”), 8,626,531(“’531 patent”), 8,673,939 (“’939 patent”), 8,735,428 (“’428 patent”),

8,828,427 (“’427 patent”), and 9,993,467 (“’467 patent”) are invalid, unenforceable, and/or will

not be infringed by the activities described in Apotex’s ANDA.

       24.       No earlier than March 30, 2017, Apotex Inc. sent written notice of its first

Paragraph IV Certification to Celgene (“Apotex’s First Notice Letter”). Apotex’s First Notice

Letter alleged, inter alia, that the claims of the ’720, ’977, ’784, ’886, ’531, ’262, ’939, ’428, and


                                                -6-
       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 7 of 77 PageID: 7



’427 patents are invalid and/or will not be infringed by the activities described in Apotex’s

ANDA. Apotex’s First Notice Letter also informed Celgene that Apotex Inc. seeks approval to

market Apotex’s ANDA Products before the expiration of the ’720, ’977, ’784, ’886, ’531, ’262,

’939, ’428, and ’427 patents. Apotex Inc. specifically directed Apotex’s First Notice Letter to

Celgene’s headquarters in Summit, New Jersey, in this Judicial District.

        25.       No earlier than October 9, 2018, Apotex Inc. sent written notice of its second

Paragraph IV Certification to Celgene (“Apotex’s Second Notice Letter”). Apotex’s Second

Notice Letter alleged that the claims of the ’467 patent are invalid and/or will not be infringed by

the activities described in Apotex’s ANDA. Apotex’s Second Notice Letter also informed

Celgene that Apotex Inc. seeks approval to market Apotex’s ANDA Products before the

’467 patent expires. Apotex Inc. specifically directed Apotex’s Second Notice Letter to

Celgene’s headquarters in Summit, New Jersey, in this Judicial District.

        26.       In light of Apotex’s filing of its ANDA, and the USPTO’s issuance of the

patents-in-suit, Celgene sent a letter to counsel for Apotex dated November 20, 2018, in which

Celgene informed counsel for Apotex that, on information and belief, the products proposed in

ANDA No. 210164 will likely infringe one or more claims of the patents-in-suit. To the extent

that Apotex disagreed, Celgene requested that Apotex provide samples of its ANDA Products,

the active pharmaceutical ingredient used to make those ANDA Products, and additional

documentation concerning the representativeness of the requested samples, as well as all safety,

storage, and handling information that Apotex deems appropriate for its samples, by December

20, 2018. Apotex did not respond to Celgene’s November 20, 2018 letter.

                            Count I: Infringement of the ’647 Patent

        27.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.


                                                -7-
       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 8 of 77 PageID: 8



       28.       On information and belief, Apotex’s ANDA Products contain crystalline

pomalidomide as set forth in the claims of the ’647 patent.

       29.       Apotex, by the submission of its Paragraph IV Certifications as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Apotex’s ANDA

Products, prior to the expiration of the ’647 patent.

       30.       Apotex’s ANDA has been pending before the FDA since at least March 30,

2017, the date that Apotex sent Apotex’s First Notice Letter to Celgene.

       31.       Apotex Inc.’s submission of its ANDA to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Apotex’s ANDA

Products, prior to the expiration of the ’647 patent, constitutes infringement of one or more of the

claims of that patent under 35 U.S.C. § 271(e)(2)(A).

       32.       There is a justiciable controversy between Celgene and Apotex Inc. as to the

infringement of the ’647 patent.

       33.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will infringe one or more claims of the ’647 patent under 35 U.S.C. § 271(a) by making,

using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the United States.

       34.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will induce infringement of one or more claims of the ’647 patent under 35 U.S.C. § 271(b)

by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the

United States. On information and belief, upon FDA approval of Apotex’s ANDA, Apotex Inc.

will intentionally encourage acts of direct infringement with knowledge of the ’647 patent and

knowledge that its acts are encouraging infringement.




                                                -8-
       Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 9 of 77 PageID: 9



        35.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will contributorily infringe one or more claims of the ’647 patent under 35 U.S.C. § 271(c)

by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the

United States. On information and belief, Apotex Inc. has had and continues to have knowledge

that Apotex’s ANDA Products are especially adapted for a use that infringes one or more claims

of the ’647 patent and that there is no substantial non-infringing use for Apotex’s ANDA

Products.

        36.       Celgene will be substantially and irreparably damaged and harmed if Apotex

Inc.’s infringement of the ’647 patent is not enjoined.

        37.       Celgene does not have an adequate remedy at law.

        38.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count II: Infringement of the ’648 Patent

        39.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        40.       On information and belief, Apotex’s ANDA Products contain crystalline

pomalidomide as set forth in the claims of the ’648 patent.

        41.       Apotex, by the submission of its Paragraph IV Certifications as part of its

ANDA to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Apotex’s ANDA

Products, prior to the expiration of the ’648 patent.

        42.       Apotex’s ANDA has been pending before the FDA since at least March 30,

2017, the date that Apotex sent Apotex’s First Notice Letter to Celgene.




                                                -9-
     Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 10 of 77 PageID: 10



       43.       Apotex Inc.’s submission of its ANDA to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Apotex’s ANDA

Products, prior to the expiration of the ’648 patent, constitutes infringement of one or more of the

claims of that patent under 35 U.S.C. § 271(e)(2)(A).

       44.       There is a justiciable controversy between Celgene and Apotex Inc. as to the

infringement of the ’648 patent.

       45.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(a) by making,

using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the United States.

       46.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will induce infringement of one or more claims of the ’648 patent under 35 U.S.C. § 271(b)

by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the

United States. On information and belief, upon FDA approval of Apotex’s ANDA, Apotex Inc.

will intentionally encourage acts of direct infringement with knowledge of the ’648 patent and

knowledge that its acts are encouraging infringement.

       47.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will contributorily infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(c)

by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the

United States. On information and belief, Apotex Inc. has had and continues to have knowledge

that Apotex’s ANDA Products are especially adapted for a use that infringes one or more claims

of the ’648 patent and that there is no substantial non-infringing use for Apotex’s ANDA

Products.




                                               - 10 -
     Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 11 of 77 PageID: 11



        48.       Celgene will be substantially and irreparably damaged and harmed if Apotex

Inc.’s infringement of the ’648 patent is not enjoined.

        49.       Celgene does not have an adequate remedy at law.

        50.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count III: Infringement of the ’649 Patent

        51.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        52.       On information and belief, Apotex’s ANDA Products contain crystalline

pomalidomide as set forth in the claims of the ’649 patent.

        53.       Apotex, by the submission of its Paragraph IV Certification as part of its ANDA

to the FDA, has indicated that it seeks approval to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Apotex’s ANDA Products, prior to

the expiration of the ’649 patent.

        54.       Apotex’s ANDA has been pending before the FDA since at least March 30,

2017, the date that Apotex sent Apotex’s First Notice Letter to Celgene.

        55.       Apotex Inc.’s submission of its ANDA to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Apotex’s ANDA

Products, prior to the expiration of the ’649 patent, constitutes infringement of one or more of the

claims of that patent under 35 U.S.C. § 271(e)(2)(A).

        56.       There is a justiciable controversy between Celgene and Apotex Inc. as to the

infringement of the ’649 patent.




                                               - 11 -
     Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 12 of 77 PageID: 12



       57.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(a) by making,

using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the United States.

       58.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will induce infringement of one or more claims of the ’649 patent under 35 U.S.C. § 271(b)

by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the

United States. On information and belief, upon FDA approval of Apotex’s ANDA, Apotex Inc.

will intentionally encourage acts of direct infringement with knowledge of the ’649 patent and

knowledge that its acts are encouraging infringement.

       59.       Unless enjoined by this Court, upon FDA approval of Apotex’s ANDA, Apotex

Inc. will contributorily infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(c)

by making, using, offering to sell, selling, and/or importing Apotex’s ANDA Products in the

United States. On information and belief, Apotex Inc. has had and continues to have knowledge

that Apotex’s ANDA Products are especially adapted for a use that infringes one or more claims

of the ’649 patent and that there is no substantial non-infringing use for Apotex’s ANDA

Products.

       60.       Celgene will be substantially and irreparably damaged and harmed if Apotex

Inc.’s infringement of the ’649 patent is not enjoined.

       61.       Celgene does not have an adequate remedy at law.

       62.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                               - 12 -
     Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 13 of 77 PageID: 13



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

        (A)     A Judgment that Defendant has infringed the patents-in-suit by submitting ANDA

No. 210164;

        (B)     A Judgment that Defendant has infringed, and that Defendant’s making, using,

offering to sell, selling, or importing Apotex’s ANDA Products will infringe one or more claims

of the patents-in-suit;

        (C)     An Order that the effective date of FDA approval of ANDA No. 210164 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (D)     Preliminary and permanent injunctions enjoining Defendant and its officers,

agents, attorneys and employees, and those acting in privity or concert with them, from making,

using, offering to sell, selling, or importing Apotex’s ANDA Products until after the expiration

of the patents-in-suit, or any later expiration of exclusivity to which Celgene is or becomes

entitled;

        (E)     A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendant, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing any solid forms of pomalidomide, as claimed in the patents-

in-suit, or from actively inducing or contributing to the infringement of any claim of the patents-

in-suit, until after the expiration of the patents-in-suit, or any later expiration of exclusivity to

which Celgene is or becomes entitled;

        (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Apotex’s ANDA Products will directly infringe, induce

and/or contribute to infringement of the patents-in-suit;


                                                 - 13 -
     Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 14 of 77 PageID: 14



       (G)     To the extent that Defendant has committed any acts with respect to the solid

forms of pomalidomide claimed in the patents-in-suit, other than those acts expressly exempted

by 35 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages for such acts;

       (H)     If Defendant engages in the commercial manufacture, use, offer for sale, sale,

and/or importation into the United States of Apotex’s ANDA Products prior to the expiration of

the patents-in-suit, a Judgment awarding damages to Celgene resulting from such infringement,

together with interest;

       (I)     A Judgment declaring that the patents-in-suit remain valid and enforceable;

       (J)     A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Celgene its attorneys’ fees incurred in this action;

       (K)     A Judgment awarding Celgene its costs and expenses incurred in this action; and

       (L)     Such further and other relief as this Court may deem just and proper.



Dated: February 14, 2019                                By: s/ Charles M. Lizza
                                                            Charles M. Lizza
                                                            William C. Baton
                                                            SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                                 One Riverfront Plaza, Suite 1520
                                                            Newark, New Jersey 07102-5426
F. Dominic Cerrito                                          (973) 286-6700
Eric C. Stops                                               clizza@saul.com
Andrew S. Chalson
QUINN EMANUEL URQUHART & SULLIVAN, LLP                     Attorneys for Plaintiff
51 Madison Avenue, 22nd Floor                              Celgene Corporation
New York, New York 10010
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200



                                               - 14 -
    Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 15 of 77 PageID: 15




Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                    - 15 -
     Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 16 of 77 PageID: 16



                CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH)

(D.N.J.) is related to the matter in controversy because the matter in controversy involves the

same plaintiff and one of the same defendants, and because defendants in the matters are seeking

FDA approval to market generic versions of the same pharmaceutical products.

       I further certify that the following matters, which will also be filed in the District of New

Jersey on February 14, 2019, are related to the matter in controversy because the matter in

controversy involves the same plaintiff, the same patents, and because defendants in the matters

are seeking FDA approval to market generic versions of the same pharmaceutical products:

           •   Celgene Corporation v. Hetero Labs Limited, et al.;

           •   Celgene Corporation v. Mylan Pharmaceuticals Inc., et al.;

           •   Celgene Corporation v. Breckenridge Pharmaceutical, Inc., et al.; and

           •   Celgene Corporation v. Aurobindo Pharma Limited, et al.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.




                                              - 16 -
    Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 17 of 77 PageID: 17



Dated: February 14, 2019                By: s/ Charles M. Lizza
                                            Charles M. Lizza
Of Counsel:                                 William C. Baton
                                            SAUL EWING ARNSTEIN & LEHR LLP
F. Dominic Cerrito                          One Riverfront Plaza, Suite 1520
Eric C. Stops                               Newark, New Jersey 07102-5426
Andrew S. Chalson                           (973) 286-6700
QUINN EMANUEL URQUHART                      clizza@saul.com
  & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor                Attorneys for Plaintiff
New York, New York 10010                     Celgene Corporation
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                    - 17 -
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 18 of 77 PageID: 18




             EXHIBIT A
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 19 of 77 PageID: 19
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 20 of 77 PageID: 20
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 21 of 77 PageID: 21
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 22 of 77 PageID: 22
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 23 of 77 PageID: 23
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 24 of 77 PageID: 24
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 25 of 77 PageID: 25
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 26 of 77 PageID: 26
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 27 of 77 PageID: 27
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 28 of 77 PageID: 28
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 29 of 77 PageID: 29
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 30 of 77 PageID: 30
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 31 of 77 PageID: 31
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 32 of 77 PageID: 32
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 33 of 77 PageID: 33
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 34 of 77 PageID: 34
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 35 of 77 PageID: 35
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 36 of 77 PageID: 36
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 37 of 77 PageID: 37
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 38 of 77 PageID: 38
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 39 of 77 PageID: 39




             EXHIBIT B
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 40 of 77 PageID: 40
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 41 of 77 PageID: 41
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 42 of 77 PageID: 42
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 43 of 77 PageID: 43
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 44 of 77 PageID: 44
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 45 of 77 PageID: 45
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 46 of 77 PageID: 46
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 47 of 77 PageID: 47
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 48 of 77 PageID: 48
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 49 of 77 PageID: 49
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 50 of 77 PageID: 50
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 51 of 77 PageID: 51
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 52 of 77 PageID: 52
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 53 of 77 PageID: 53
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 54 of 77 PageID: 54
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 55 of 77 PageID: 55
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 56 of 77 PageID: 56
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 57 of 77 PageID: 57
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 58 of 77 PageID: 58
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 59 of 77 PageID: 59




             EXHIBIT C
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 60 of 77 PageID: 60
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 61 of 77 PageID: 61
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 62 of 77 PageID: 62
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 63 of 77 PageID: 63
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 64 of 77 PageID: 64
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 65 of 77 PageID: 65
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 66 of 77 PageID: 66
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 67 of 77 PageID: 67
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 68 of 77 PageID: 68
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 69 of 77 PageID: 69
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 70 of 77 PageID: 70
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 71 of 77 PageID: 71
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 72 of 77 PageID: 72
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 73 of 77 PageID: 73
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 74 of 77 PageID: 74
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 75 of 77 PageID: 75
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 76 of 77 PageID: 76
Case 2:19-cv-05806 Document 1 Filed 02/14/19 Page 77 of 77 PageID: 77
